ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando 8 1 SU" 52

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU
CONTRAT DE CONCESSION FORESTIERE

CFT 15/03 : AAC 4 ET PARTIELLEMENT AAC1

PREAMBULE

Le plan de gestion du titre CFT GA 15/03 n'est pas à ce jour validé par l'administration
forestière. Les clauses sociales ayant été signées avant l'établissement de ce document, le
plan de gestion devra être rédigé en cohérence avec les clauses sociales notamment pour la
localisation des AAC et indirectement des communautés concernées, sur l'estimation de la
ressource ayant servi de base aux négociations avec les communautés pour le calcul du fonds
prévisionnel de développement et au niveau du chronogramme prévisionnel de réalisation des
projets communautaires.

Le premier bloc quadriennal comprenant les AAC 1, 2, 3 et 4 est couvert par deux clauses
sociales :

e La première clause sociale concerne les villages de YAOMANGA I, YAOMANGA II,
YANZALA, YAOMBOLI, YAOSALA, YAOSANDA, YALOKUTWAMBOLE, YAOKANGA,
BELONGO, BONGILA, YAMONGU du groupement YEMBU et les villages LOBOLO,
YAHOLIA, LIANDE, LINGOMO, YEFOLOKO du groupement BOLESA. Elle porte sur
les AAC 2, 3 et partiellement sur l'AAC 1.

+ La seconde clause sociale concerne les villages YAMOFAYA, YEMA, YAMOHAMEE, et
YAMOLENDE du groupement MWANDO. Elle porte sur l'AAC 4 et partiellement sur
l'AAC 1.

Conformément au PV de définition contradictoire des délimitations des deux territoires de
groupements, établi sur la base d'une cartographie participative, il a été convenu d'une
répartition des ristournes de l’'AAC 1 selon le ratio :
° 1/3 pour le groupement MWANDO soit un montant prévisionnel total de 56 715$ pour
l'ensemble des AAC le concernant ;
° 2/3 pour les groupements YEMBU et BOLESA soit un montant prévisionnel de
112 845 $ pour l'ensemble des AAC le concernant

x,
rs à 1/B80MA
NAT C1-022-N447

8n
°CT A 07

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 2 sur 52
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando ge eu

Entre :
1° La communauté locale des villages YAMOFAYA, YEMA, YAMOHAMBE, YAMOLENDE du
groupement MWANDO dont la liste des composantes est reprise en Annexe 1,
Située dans :
Le groupement MWANDO
Le secteur de LUETE,
Le territoire d'ISANGI
Le district de la TSHOPO,
La province ORIENTALE,

en République Démocratique du Congo, représentée par Mrs les notables :

N° Localité Nom et Prénom Fonction
01 | YAMOLENDE Ein ATSHAKOLA Jean- Chef de groupement
02 | YAMOFAYA ATELO LOSONGO Joseph Chef de village

03 | YEMA LIFÉE BOYOMBO David Chef de village

04 | YAMOHAMBE OBANGA MELUMBE Gabriel Chef de Village

05 | YAMOLENDE ATUMBO BOMBULA Maurice Chef de village

représentée par Mrs les représentants des populations au comité de négociation :

N° |Localité Nom et Prénom Fonction
06 | YAMOLENDE MOLANGA LOFETOLA Î Enseignant
07 | YEMA LIAMBI BOSONGO Enseignant
08 | YAMOFAYA MOLANGA BASUNGA Enseignant
09 | YEMA NGANA NOLI Agriculteur
10 | YAMOHAMBE MOLONDJA BOGALE Enseignant
11 | YAMOHAMBE | LOSOMBOLA BOMBULA Enseignant
12 | YAMOFAYA LIBANDE MONAMA Agriculteur
13 | YAMOFAYA GESANGI BOELE Enseignant
14 | YAMOLENDE BOMBULA MBEKU Enseignant
15 | YAMOLENDE LIBEA BOSOMBA Agriculteur

Et ci après dénommée la communauté locale, d'une part ;

bte Fe

"TC. 2 51/B0MA
10. MAT. 01-022-N64798N
fe IMPOT A 070012

TMACAII

&
Las |

15 CFT ONG

LAS

EL
f

el |
À
Ag)

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando 28€ 3 Sur 52

Et

2° la société d'exploitation forestière dénommée la Compagnie Forestière de Transformation,
en sigle CFT immatriculée au registre de commerce sous le numéro 551BOMA ayant son
siège au n°3071, avenue Kingabwa, ville de KINSHASA, en République Démocratique du
Congo, représenté par Mr Jose Pinto Da SILVA qui a donné délégation de signature à
Monsieur Erasme KIAMFU M.
Et ci-après dénommée « le concessionnaire forestier », d'autre part ;

Etant préalablement entendu que :

+ La société CFT est titulaire du titre forestier n°015/03 selon la convention
N°015/CAB/MIN/AFF-ET/03 du 25 mars 2003 portant octroi d'une garantie
d’approvisionnement en matière ligneuse jugé convertible en contrat de concession
forestière comme notifié par la lettre n°4404/CAB/MIN/ECN-T/15/JEB/2008 du 06 octobre
2008.

CHAPITRE 1 : DES DISPOSITIONS GENERALES

Article 1:

Le présent accord constitue la clause sociale du cahier des charges du contrat de concession
forestière.ll a pour objet principal, conformément à l'article 13 de l'Annexe 2de l'arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent, d'organiser la mise
en œuvre des engagements du concessionnaire forestier relatifs à la réalisation des
infrastructures socio-économiques et services sociaux au profit de la communauté locale.Il
vise aussi à régler les rapports entre les parties en ce qui concerne la gestion de la
concession forestière.

Article 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre premières
années du contrat de concession, et se rapporte aux assiettes annuelles de coupe AAC 1 et
AACA, conformément à l’article 1 de l'Annexe 1 de l'arrêté n°28/CAB/MIN/
précité.Lorsque le plan d'aménagement, annexé de son cahier des charge: x
accord couvre alors une période de cinq années, comme l'indique l’article Æ l'Annexe 1 dè\
l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et se rapporte à un néëveau bloc de cinqd:\
assiettes annuelles de coupes. \ ?

Article 3 :
Les parties peuvent de commun accord et moyennant un avenant, modi
clause du présent accord.

cle |z ri) n_La 4)
11 12 13 14 15 CFT ONG AT

es Q | 0, RS.
PE AE 1 :RÈde

KINSHASA LINE LE
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Peas
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando LE

CHAPITRE 2 : OBLIGATION DES PARTIES
SECTION 1*® : OBLIGATIONS DU CONCESSIONNAIRE FORESTIER

Article 4 :

Les obligations spécifiques légales, telles que prescrites par l'article 89, alinéa 3, point c, du
Code forestier, incombant au concessionnaire forestier en matière d'infrastructures
économiques et des services sociaux portent spécialement sur (i) la construction,
l'aménagement des routes ; (ii) la réfection, l'équipement des installations hospitalières et
scolaires ; (iii) les facilités en matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation des
infrastructures socio-économiques ci-après :

- Construction, aménagement des routes : Pas de réalisation prévue dans le cadre de la
clause sociale

Q Réfection, équipement des installations hospitalières et scolaires :

Type de bâtiment et équipement | Localisation |Nombre
p 2

Réecion dun cenrade sante enbriques ces destin | YAMOFAYA 1

Construction de deux centres de santé en briques cuites de 81 | YEMA et 2

mr eucc obté of tuu'anles yo plfisrege YAMOHAMBE

Acquisition d'équipements et de produits pharmaceutiques pour ir 3

les centres de santé YAMOHAMBE

- Facilités en matière de transport des personnes et des biens :
Les facilités en matière de transport des personnes et des biens sont décrites en Annexe 15.

- Autres :

Coût de fonctionnement transitoire (2 ans) de deux centres de YEMA et 2
santé YAMOHAMBE
Acquisition de décortiqueuses à riz YAMOLENDE 2
Acquisition d'une moto pour le fonctionnement des CLG et CLS YAMOHAMBE 1

10 HAT d1:02 Na ATOBN
AN RUL tu D1
KINEHASA/1:

&
L£

ÎB-
+

PEL
à
à

3

">
13
FA

(

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando  P28€ 5 Sur 52

Article 5 :
Comme indiqué à l’article 3 de l'Annexe 2 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité,
sont apportées en Annexe 8des informations plus détaillées se rapportant aux engagements
prévus à l’article 4 du présent accord et concernant :
1) les plans et spécifications des infrastructures ;
2) leur localisation et la désignation des bénéficiaires ;
3) le chronogramme prévisionnel de réalisation des infrastructures et de fourniture des
services ainsi que ;
4) les coûts estimatifs s’y rapportant.

Article 6 :
Les coûts d'entretien et de maintenance des infrastructures sont à considérer spécifiquement
dans la mesure où ils vont devoir s'appliquer bien au-delà de la période d'exploitation des 4
assiettes annuelles de coupe sur lesquelles sont prélevées les ressources forestières et
calculées les ristournes, destinées à financer la réalisation des infrastructures socio-
économiques au bénéfice de la communauté locale ayant droit.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est assurée
par le Fonds de Développement (cf. article 11), par l'affectation, chaque année et quelle que
soit la zone exploitée, de 0,9 %du total des ristournes de manière à mutualiser les coûts
récurrents se rapportant aux infrastructures déjà réalisées sur l'ensemble de la concession ;
un programme prévisionnel chiffré d'entretien et de maintenance, sur les 4 années à venir, des
infrastructures socio-économiques déjà réalisées au bénéfice des communautés locales et/ou
peuples autochtones ayants-droit sur la concession forestière est joint enAnnexe 11.

Article 7 :

Certains des coûts de fonctionnement des installations hospitalières et scolaires, notamment
les rémunérations des enseignants et des personnels de santé, sont du ressort de l'Etat. Si
des retards venaient à être constatés dans le déploiement des personnels administratifs, le
Comité de Gestion Local, prévu à l'article 12 ci-dessous, peut, de manière transitoire et en
attendant que les agents désignés soient affectés, recruter localement et financer sur les
ressources du Fonds de Développement (cf. article 11 ci-dessous), des personnels aptes à
remplir ces fonctions.

Article 8 :
Concernant les frais de fonctionnement, autres que les rémunérations tite
d'éducation et de santé, c'est-à-dire les fournitures scolaires, les produit phärmaceltiqu
etc. le concessionnaire apporte sa contribution en en finançant gratuitement. le transport
depuis Kinshasa ou une autre ville plus proche.

Article 9 : \ ë/
A compétences égales, le concessionnaire forestier s'engage à recruter) la:main d'œuvre:
son entreprise au sein de la communauté locale. NQ

1 2 3 4 5 6 7 8 9 1
D
ble le ll 5-LÆ le À
m1 12 13 14 15 CFT ONG AT É
LEP |A 4 | S éd “ Æ
“type ad

OTIT
KINSMASA / LIMETE
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando PASS SSURSe

Article 10 :
Conformément à l’article 44 du Code Forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté locale des droits d'usage traditionnels lui reconnus par
la loi, notamment :

. le prélèvement de bois de chauffe ;

0 la récolte des fruits sauvages et des chenilles ;

0 la récolte des plantes médicinales ;

e la pratique de la chasse et de la pêche coutumières.

Les modalités d'exercices de ces droits, de l'alinéa 1° ci-dessus, sont définies enAnnexe 12.
Le concessionnaire s'engage à en faire mention dans le plan d'aménagement de la
concession.

Article 11 :
Il'est institué un fonds dénommé « Fonds de Développement » pour financer la réalisation des
infrastructures définies à l’article 4 ci-dessus ainsi que les dépenses prévues aux articles 6 et
“a

Le Fonds de Développement est constitué du versement par le concessionnaire d'une
ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre prélevé dans la
concession forestière, selon le classement de l'essence concernée, publié dans le guide
opérationnel de la Direction Inventaire et Aménagement Forestiers.

5 $/m3 des bois de classe 5
4 $/m3 des bois de classe 1
3 $/m3 des bois de classe 2
2 $/m3 des bois de classe 3
2 $/m3 des bois de classe 4

Les volumes de bois considérés sont portés sur les déclarations trimestrielles de production
de bois d'œuvre.

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10% du coût total
des travaux d'infrastructures socio-économiques présentés à l'article 4 ci-dessus. Ces, 10%

constituent une avance sur les ristournes à verser sur les volumes de bois prélevés dans le*
bloc d'exploitation considéré qui regroupe4 assiettes annuelles de ‘coupes et sont:

remboursables à la fin de la période considérée.

Article 12 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé d'un
délégué du concessionnaire forestier et d'au moins cinq représentants élus de la communauté
1 2 3 4 E 6 7 8 9 10

| -$
e| Ale": bé) y || 4e
LE 12 | 14 15 CFT ONG AT a
TAKE T|-
cells le lee. LA
À jo na 798
pie > 127

KINEHASA / Lie ii

/
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando 28€ 7 Sur 52

locale.Sur demande de la communauté locale, le concessionnaire forestier accepte qu’un
représentant de la société civile fasse partie du CLG en qualité d'observateur.

Article 13 :
Outre un président désigné par les membres de lacommunauté locale et travaillant sous la
supervision du chef de la communauté, le CLG comprend un trésorier, un secrétaire
rapporteur et plusieurs conseillers. Dès sa mise en place, le CLG est installé officiellement par
l'Administrateur de Territoire.

Article 14 :
Le Fonds de Développement est consigné auprès du concessionnaire forestier ou d'un tiers
défini d'un commun accord par les parties, si d’autres facilités bancaires ne sont pas
disponibles.

Dans ce cas, celui-ci s'engage à rendre accessibles les ressources financières au CLG, selon
des modalités fixées de commun accord par les parties.

SECTION 2 : OBLIGATIONS DE LA COMMUNAUTE LOCALE

Atticle15 :
La communauté locale s'engage à concourir à la gestion durable de la concession forestière et
à contribuer à la pleine et libre jouissance par le concessionnaire de ses droits.

Atticle16 :
La communauté locale s'engage à collaborer à la lutte contre le braconnage et l'exploitation
illégale dans la concession forestière et à sensibiliser ses membres à cette fin.

Article17 :
La communauté locale s'engage à collaborer avec le concessionnaire forestier pour maîtriser
tout incendie survenu à l'intérieur de la forêt concédée ou dans une aire herbeuse attenante à
la susdite forêt.

Article18 :
La communauté locale s'engage à prendre toute disposition appropriée pour que ses
membres contribuent à la protection du personnel et du patrimoine d'exploitation du
concessionnaire forestier. Tout préjudice subi du fait d'actes de violence ou de
sur le personnel du concessionnaire forestier ou d'actes de vandalisme s
d'exploitation perpétrés par un ou plusieurs membres de la communa
réparation.

Atticle19 :
La communauté locale s'engage à collaborer avec le concessionnaire fo (e
voies établies par ce dernier pour l'évacuation de son bois ne soient pas ut
exploitants, sauf exercice d’un droit lié à une servitude légale ou convention

La
Le | R Fe

HINEUASA } Lit

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando FARe asus

communauté locale s'abstient de favoriser l'accès à des fins illégales des susdites voies aux
communautés et/ou peuples autochtones non riverains de la concession forestière.

CHAPITRE 3 : SUIVI DE LA MISE EN ŒUVRE DU PRESENT CONTRAT

Article20 :
Aux fins d'assurer le suivi et l'évaluation de l'exécution des engagements pris en vertu du
présent contrat, il est institué un Comité Local de Suivi (CLS).

Atticle21 :
Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est composé d'un
délégué du concessionnaire forestier et d'au moins trois représentants élus de la communauté
locale en dehors des membres du CLG.

Les parties acceptent que l'ONG , représentée par Mr/Mme/Mlle
siège en qualité de membre effectif du CLS.

Article 22 :
Le CLS examine le rapport trimestriel d'activités du CLG, particulièrement en ce qui concerne
la réalisation des infrastructures socio-économiques et le calendrier y afférent.ll peut, en cas
de besoin, entendre le président ou tout autre membre du CLG. Il peut également faire appel à
une expertise qualifiée pour l’éclairer sur toute question inscrite à l'ordre du jour de sa réunion.

Article 23 :
Le CLS se réunit en session ordinaire tous les trois mois sur convocation de l'Administrateur
de Territoire.ll peut aussi, à tout moment et selon le besoin, tenir une session extraordinaire
sur convocation de l’Administrateur de Territoire, à l'initiative de l'une des parties au présent
contrat.Ses décisions sont prises par consensus et sont consignées dans un procès-verbal
signé par tous les membres présents.

Article 24 :
Il est versé aux membres du CLG et du CLS un jeton de présence dont le taux est fixé de
commun accord entre les parties.Les frais d'organisation des réunions des deux comités sont
prélevés sur le Fonds de Développement. Toutefois, la somme totale des frais couvrant les
dépenses prévues aux alinéas ci-dessus ne peuvent excéder 10% du financement total des
travaux de réalisation des infrastructures présenté par le présent accord.

PPT

mr.e Êr?

IN MST 01022-11447 98N
M IMPCT À 070017
KINSUASA/ LIME TE

a = |

di

12

5 CFT ONG AT

3
He

13 14
à

&
La |

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 9 sur 52
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando Be sn

CHAPITRE 4 : CLAUSES DIVERSES
SECTION 1 : REGLEMENT DES DIFFERENDS

Article 25 :
Tout litige ou contestation né de l'interprétation ou de l'exécution du présent accord est, si
possible, réglé à l'amiable entre les parties. A défaut d'un arrangement, les parties s'engagent
à soumettre le litige à la commission de règlement des différends forestiers organisée par
l'arrêté ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16 juin 2009.Au cas où le différend
persiste, la partie non satisfaite peut saisir le tribunal compétent de droit commun.

Article 26 :
Pour l'exécution du présent contrat, la communauté locale a le droit de se faire assister par
une personne physique ou une ONG de leur choix.

Article 27 :
Le présent accord qui produit ses effets à la date de sa signature par les parties et
l'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent
contrat, remplace et annule tout autre accord qui aurait existé entre les parties au présent
accord.

SECTION 2 : DISPOSITIONS FINALES
Article 28 :
Le présent accord est établi en cinq (5) exemplaires originaux et remis à chacune des parties,

à l'Administrateur de Territoire, à l'administration forestière provinciale et à l'administration
centrale des forêts pour son annexion au contrat de concession forestière.

Faità Jlozzh le 4 Al got

Administrateur du Territoire

Nom Titre

MAKANDA  MWAMBA  LUBUSU

Innocent Administrateur du

PERCRE
Mt + 74r
IN MAT 030924
M*IMPCT £ 07001

ARINSTASATT NE 11 3 4 5 6
vlA)® 9 |,
11! 12 13 14 15 CFT ONG AT. _]
elx Ty fe fé ln 77

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando  P28€ 10 sur 52
Pour la communauté locale
N° Nom Titre Signature
BOMBULA ATSHAKOLA u
1 |'éenMare Chef de groupement Morsspss
ATELO LOSONGO à
2 Joseph Chef de village 4e
3 LIFÉE BOYOMBO David | Chef de village His
OBANGA MELUMBE *
4 Gabriel Chef de Village D Z
ATUMBO BOMBULA i
5 Maurice Chef de village 2 ñ
6 |MOLANGA LOFETOLA | Membre du comité de APT
négociation
Membre du comité de _
7 | LIAMBI BOSONGO négocier Led
Membre du comité de ù
8 |MOLANGABASUNGA | StGaton 7.
9 |NGANA NOLI Membre du comité de MES.
négociation 2
10 | MOLONDJA BOGALE Membre auearnis; ce
négociation
11 |LosomBoLA BomBuLA | Membre du comité de
négociation
12 | LIBANDE MONAMA Meme dunes
négociation
1 2 |. 3 4 5 6
& D |Sy 4 7.
11 | CFT

#. Ù EC dire

IN NAT. 01-022-N44798N

NYIMPCT À 0700127
KINSHASA / Liar te
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando

Page 11 sur 52

13 | GESANGI BOELE

Membre du comité de

4

négociation Le
Membre du comité de

14 | BOMBULA MBEKU négociation Q.r
Membre du comité de SC

15 | LIBEA BOSOMBA négociation de: NS

Pour le concessionnaire forestier
Nom Titre
Erasme KIAMFU MULETSE Directeur

D signature

Autres témoins

AUASO BortKAELRASE

Cu & Le
Lakers Ba

PA oi

LE

|

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando 28 12Sur 52

Annexe 1: Composantes de la communauté locale concernée par le Cahier des
Charges provisoire

Annexe 2 : Garantie d’Approvisionnement n°015/03 du 25 mars 2003

Annexe 3: Arrête ministériel de notification de convertibilité n°4404/CAB/MIN/ECN-
T/15/JEB/2008

Annexe 4 : Carte des territoires coutumiers de la communauté locale

Annexe 5: Compte rendu des réunions et courriers échangés dans le cadre de la
négociation de l’accord portant clause sociale

Annexe 6 : Liste et description des infrastructures socio-économiques à financer par le
Fonds de Développement

Annexe 7 : Carte de localisation des différentes infrastructures socio-économiques à
financer par le Fonds de Développement

Annexe 8 :Plans et devis des différentes réalisations prévues

Annexe 9 : Budget prévisionnel du Fonds de Développement

Annexe 10 : Chronogramme prévisionnel de réalisation des infrastructures

Annexe 11: Programme prévisionnel chiffré d'entretien et de
infrastructures réalisés en accord avec ce cahier des charges

ER : |
urauté

\\\
Annexe 12 : Modalité d'exercices des droits coutumiers de la comm

T 2 3 4 5 & = 5 e
vale es le Let) fl
HE Z 13 14 et 7 |
GE AZ T'es Tes jé, Le)
10 NAT. 01-22-N4479:

Ne IMPOT AU/UUTZ7
KINSHASAILIME Ft
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT bus mi
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando carpal

Annexe 13 : Conditions d'accès négociées aux ressources financières par le CLG
Annexe 14 : Calcul prévisionnel du fonds de développement

Annexe 15 : Facilités en matière de transport des biens et des personnes à à

nue se 1€ Pho cn vecbel il ie ball hou du Cil Leg 4 Ge
Anacea 17: Prec, beréat a! Gel e he eu Gt ct d pes :
bnues tes riad, Grbt 2e pe hou de dlaccond de Claus nets

Tes re

PU tre ctra
ID MAT C1-022-N44798N
M IMPCT 2 070017

KINSUASA / L'tis

Le
S
2
Ke HS L

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando PE 14 Su" 52

Annexe 1: Composantes de la communauté locale concernée par ce Cahier des
Charges provisoire

Quatre villages sont concernés par le présent accord de clauses sociales pour l'AAC 4 et
partiellement l'AAC 1 : YAMOFAYA, YEMA, YAMOHAMEBE, et YAMOLENDE.

Chefs de terre :

Localité Nom et Prénom
YAMOFAYA ATELO LOSONGO Joseph
YEMA LIFÉEE BOYOMBO David
YAMOHAMBE OBANGA MELUMBE Gabriel
YAMOLENDE ATUMBO BOMBULA Maurice

Ces quatre villages font partie du groupement MWANDO

Le Groupement MWANDO, représenté par son chef de groupement certifie, qu'à la date de
signature du présent accord, qu'il n'existe pas, sur son territoire concerné par les 2 assiettes

annuelles de coupe, des peuples autochtones.

Le chef de groupement

BOMBULA ATSHAKOLA Jean Marie

CT 2 07001:7

15 CFT ONG

Ææ
&
Û
eJ KL
NN
$

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT page 15 sur 52
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando

Annexe 02 : Garantie d’Approvisionnement n°015/CAB/MIN/AFF-ET/03 du 25 mars 2003

et

REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES,
ENVIRONNEMENT ET TOURISME

LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

sp AE 25 AS 203
CONVENTION N° (AË /CAB/MIN/AFF-ET/03 DU
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

ENTRE CI La République Démocratique du Congo, représentée par le
‘ Ministre des Affaires Foncières, Environnement et Tourisme,
Monsieur Jules YUMA MOOTA,
ci-après dénommé le Ministre.

ET : La Compagnie Forestière de Tshela (CFT), représentée par
Monsieur J0AO MANUEL MAIA TRINDADE,
ci-après dénommé l'Exploitant,

Vu, tel que modifié et complété à ce jour, le Décret-loi Constitutionnel
n°003 du 27 mai 1997 relatif à l'organisation et à l'exercice du pouvoir en République
Démocratique du Congo tel que modifié et complété par le Décret-loi Constitutionnel
n°074 du 25 mai 1998, le Décret-loi n°122 du 21 septembre 1999 ;

[a Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des 4

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
1975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
octobre 1979 fixant les taux et règles d'assiette et de recouvrement des taxes et
redevances en matière administrative, judiciaire et domaniale perçues à l'initiative du
Département de l'Environnement, Conservation de la Nature et Tourisme.

PJ © ETC CIA
IN MAT. 01-072-N44798N
N*IMPCT A 0700127

ue 3 4
LAIT Le
LA 12 13 14
ie |& # R--

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 16 sur 52
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando

n

Vu le Décret n° 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public ;

Vu la responsabilité du Ministère des Affaires Foncières, Environnement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à une saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des
ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et

continu en matière première pour son usine de transformation située à Tshela, dans

tk - le Province de Bas-Congo, d'une capacité annuelle de 10.000 m3 de produits finis,
nécessitant un approvisionnement en grumes de 36.000 m3.

Vu que l'Exploitant à répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention ;

Vu la demande de réaménagement des garanties d'approvisionnement
introduite par la CFT cfr. Lettre n° 012/02/AAT/NGML/AT/CFT/KN/03 du 22 février
2003 ;

Attendu qu'il y a lieu d'accéder à la demande de la CFT en lui octroyant

une garantie d'approvisionnement en remplacement partiel de la garantie couverte
par la convention n° 015/94 du 27/01/94 de 250.832 ha ;

IL A ETE ARRETE ET CONVENU CE QUI SUIT :

Attie1® : La garantie d'approvisionnement porte sur un volume théorique
annuel de 20.500 m3 de grumes réparti comme suit (source SPIAF):

ESSENCES VOLUME (m3)
Doussie 200

Iroko 500
Ebene 150
Tiama 1.000
Kosipo 1.200
Sapelli 1,500

Sipo 3.000
Acajou d'Afrique 1.500
Afrormosia 2.000
Tatandza 500
Mukulungu 800 Lee

mi « CHA

IN MAT. 01-072-N4479BN

nt IMPCT À 0700127 ».
HINEUASA/LIMENL

SS
D

OoeeS
L/N OIRE DŸ
INCE ORNE

1 2 3 4

Lee

N
$

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando

3
Fuma 1.000
Olovongo 600
Longhi 400
Limbali 1.500
Tola 1.000
Bosse 700
Bilinga 150
Angueuk 250
Tshitola 350
Dabema 250
Padouk 1.000
Ilomba 500
Niove 450°
Total 20.500
& Article 2 : Ces bois seront prélevés dans une unité d'exploitation localisée
: comme suit :
Province: Orientale District : Tshopo
Territoire : Yahuma & Isangi Localité î
Lieu ; Superficie : 200.000 ha

Artide 3 : Cette forêt ou portion de forêt est circonscrite dans les limites
suivantes :

AuNord : La route principale qui mène vers Yahuma, tronçon
compris entre les rivières Lunda et Lukombe en passant
par les villages Dongo, Gima, Mosite et Ligasa-Mangala;

AuSud : La ligne de crête passant par les sources des rivières

LL Lobilo, Ngumba, Kaka et Isenge ; ensuite de la source de
cette dernière, tracer une ligne droite jusqu'au village
Yaolaki ;

AlESt : La rivière Lobilo, à partir de sa source jusqu'à son
confluent avec la rivière Lukombe ensuite descendre celle-
ci jusqu'à son intersection avec la route qui mêne vers
Yehums au village Ligasa-Mangala ;

AlQuest : La rivière Lunda, partie comprise entre la route qui mène
vers Yahuma et la rivière Lonua, ensuite remonter celle-ci
jusqu'à la source, près du village Yaolaki.

Article 4 : Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivant là réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moi
d'autorisation écrite du Ministère,
ls

MIT #FTCNR
ID MAT 01-022-144798N

ne IMPCT Æ 0700127

ms

Page 17 sur 52
—————

HINEUASA / Lt
1 2 3 4 5 6
ni 2 [8 14 15 CFT
(ES Re

É4

CONTRAT
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU Page 18 sur 52
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando

4

Aides : Le Ministère accordere à l'Exploitant les droits suivants sur son unité
d'exploitation :

5.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'article premier ou autres essences à promouvoir.

S.2Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;

Les infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

5.3Le droit de flottage de radeaux et de navigation privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
Publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation.

© Atideé : : En contre partie, l'Exploitant sera soumis, de façon inconditionnelle,
aux obligations suivantes :

6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation ;

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
où d'autres rapports prévus par la réglementation en vigueur ;

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur à la date de la signature de la
convention n°015/94 du 27/01/1994;

6.5Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification du
Ministère ;

6.6Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestiers ;

6.7Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier :

6.9Procéder à ia récolte minimale de 10 m3 de bois à l'hectare sur

les superficies exploitables si le volume sur pied le permet.
p pl ñ RE

LE
RUE 6 SAIS
IN MAT C1L22-N44798N
ne IMPCT A 0700127

HINEUASA NT tur à

SLT 19 a | 0 1

8
&L
à
ki

3
Les
ni 12 [ 13 14

Page 19 sur 52

S DU CONTRAT
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGE
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando

Artice 7 : La présente convention est effective à la date de sa signature
jusqu'au mols de décembre 2019 .

Article 8 : Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résiliation Immédiate et automatique de la présente.

Fait à Kinshasa, le ? 5 JAgs 2003

SIGNATAIRES AUTORISES
dE LE MINISTRE

Por
Monsieur MANUEL MAIA TRINDADE 2 E aeumore

Pour la CFT
87, Av. de l'Equateur
Kinshasa/Gombe

Fait à six exemplaires

Exploitant

Cabinet du Ministre

Secrétaire Général à l'ECN

. Direction de la GF

. Gouverneur de Province

. Coordinateur Provincial de l'ECN

DUR we

ff IBOMA

IN MAT. 01-622-N44798N
ne IMPOT A 0700127
ASAIL EME FE

VA # 2, fl à
LIN | [@r lé Mg

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Pres
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando PES A

ALNvHV: £

N3_34311S3404 AN3N3NNOISIAOH da. Q

JBUDS] je ownyox :ep S911014484

2H000'002 :191143anS

s
n'
E]
tes 8
à as
LE LE
El e.
HIT ui
À] E
$
ë

IDQMAT 01-22-Nc47GBN
N*IMPCT A 070012?

1 2 KE} 4 5. 6 7
& | AL | 1
11 2 13 14 15 CFT ONG
ne RE s le | 44 |

mme

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 21 sur 52
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando

Rapport des superficies exploitables des titres forestiers N°039/DIAF/SG-ECN/SMM-

DIR/2011 Du15 aout 2011
REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le 1 5 AUUT 2931
MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE

Are

NU .C. f£1/BOMA
IP. MAT. 01-022-N44798N

ET TOURISME

n° L 2 | /DIAF/SG-ECN/SMM-DIR/2011

ps

SECRETARIAT GENERAL À L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE

DIRECTION DES INVENTAIRES
ET AMENAGEMENT FORESTIERS
DIAF

Transmis copie pour information à :

= Monsieur le Ministre de l'Environnement,
Conservation de la Nature et Tourisme

- Monsieur le Secrétaire Général à
l'Environnement, Conservation de La Nature

= Monsieur Le Directeur de la Gestion Forestière
(TOUS) à /Gombe

Concerne : Transmission rapport des superficies
exploitables de vos titres forestiers

À Monsieur le Gérant Statutaire de la CFT.
à KINSHASA/LIMETE

Monsieur le Gérant Statutaire,

Par la présente, je vous transmets en annexe, Le rapport des superficies exploitables de
vos titres forestiers tel qu'établi par La DIAF.

Le récapitulatif y relatif en annexe renseigne sur La localisation administrative de ces
titres, leurs superficies totales et exploitables respectives. =

Tout en vous souhaitant bonne réception de la présente et de ses annexes, je vous prie
d'agréer, Monsieur le Gérant Statutaire, l'expression de mes sentiments distingués.

A
Sébastien MALELE

/

FF.

N° IMPCT A 0700427 À Ÿ
UASAIL ar te RTS
1 2 3 4 5 6 7 8 9 n
> j gr |
Ÿ HA A 74 De LÉ
11 12 18 14 15 CFT ONG AT
EE] D
Ur l'T| sg les |#4 [4 4

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT PE
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando "28° 22507

7
tulatif icies exploi lisées des titres forestiers de CFT
TT Superficie exploitable des concessions forestières no
Société Territoire Province | Superfici| Superficie | Pourcentage |
e | exploitableh | exploitable |
ha a (©)
CET use Equteur | 10000! 46900] 4,50
CET Ubundu Orientale | _123000| __ 98400| 80,00
CFT Bolomba Equateur _ | 70 000 53 700 76,71
CET |Bomongo et Hu | Equateur | _ 250 000 148 675 59.47
CET | Yahuma et isa Orientale | 200 000 147468 LERE)
1 743 000 495 143 67,00
Note : La superficie jugée exploitable s'élevé à 495 143 ha soit 67% de La superficie totale
de L'ensemble des titres forestiers concédés à CFT.
Le Directeur Chef de Servig#
Nr
bastien MALELE
{
CRC «

LPC. L1/BCMA
IR MAT. 01-022-N447 9BN
Ne IMPCT A 0700127
JCHASA That

1 2 3 4 5 6 7 8 9 1
D | Le GE EE
tlÆ —_l2 17 de
11 12 13 14 15 CET. ONG AT
KR LHEr

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando  P28€ 23 Sur 52

Annexe 03: Arrête Ministériel de notification de convertibilité n°4404/CAB/MIN/ECN-
T/15/JEB/2008 du 06 octobre 2008

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le
Ministère de PEnvironnement,
Conservation de la Nature
et Tourisme

06 OCT 2008

N° H40t/CAB/MIN/ECN-THS/JEB/2008

Le Ministre

A Monsieur le Gérant Statutaire de la CFT
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°20

Monsieur le Gérant Statutaire,

A L'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d'Approvisionnement n°015/03 du
25/03/2003, située dans les Territoires de Yahuma et Isangi, Province Orientale
remplit Les critères de convertibilité définis par Le Décret n°05/116 du 24 octobre
2005 fixant les modalités de conversion des anciens Litres forestiers en contrats de
concession forestière et portant extension du moratoire en matière d'octroi des
titres d'exploitation forestière tel que modifié et complété par Le décret n° 08/02
du 21 janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur le Gérant Statutaire, l'expression de ma considé:
distinguée.

José E.B. ENDU

Avenue Papa leo (Evdes Cliniques) n°15 Kinshasa/Gombe
BP. 12.481 E-mall : rdc. minev@pahon.fr

ID MAT, 01-022-N44798N
Me IMPCT A 0700127
KINSHASA Liu 33

1 2 3 4 5 6 7
SA? 4 #T| 1
11 12 13 14 15 CFT ONG
Welt | LT Lés ur

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Fa stess
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando 28€ 2#S07

Annexe 4 : Carte des territoires coutumiers de la communauté locale

nr République Démocratique du Congo
episode ;. n FORET
i£ Garantie d'Approvisionnement 15/03  DKGpi RESSOURCES
Ÿ CFT Yahuma Es MANAGEMENT
E BTE AVE EEE BATE AE
A + + + + + Ë

FOUR

TETON
n

+
osvon

A
Ë É
SE LE
Ë £
Ë É
Localité
Groupements + Autre village
E 1 BOLESA Æ Village signataire
7 2 MWANDO Réseau routier FE
3 BOLESA AY Nastionsie ®
ANS Prorincisle
Nom 5. Totale [ha)[S.Utile (ha) io

AAC 1 Réseau hydrographique

FA ee Assiette Annuelle de Coupe 1

Ë Assiette Annuele de Co:

Ê ER MERE PR SRE E — re de Cons À
314237] 147468] “HAN er M site annule de Coupet

Sie or éaré: po HI assiette Annuel de Couph#
=2% C2] imite Groupement |
\

Q0 MAT 0 1-622-N407 980 | [EE 5 Proscmsessenmes riamanre | | CE] Garantie sapprorisonne,
pe IMPCT À 0700127 r + + + +
Avi ae sie mire are ze

HINTUASA I LH

ele Lo 67) 1 Le)
11 12 13 14 15 CFT ONG AT
Ze] # le lé ge AT

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando 28° 25 Su" 52

nn

CFT015/03 YAHUMA
Tableau de correspondance des nomenclatures
des villages dans les concessions forestières
Clause sociale Carte
01 YAOMANGA l yaomangal
02 YAOMANGA Il yaomangall
03 YANDZALA |yandzala
04 YAOMBOLI yaomboli
05 YAOSOLA yaosola
06 YALOKUTWAMBOLE yalukutuambole
07 YAOKANGA yaokanga
08 BELONGO belongo
09 BONGILA bongila
10 YAMONGO | yamongo
11 LIANDE liande
12 YEFOLOKO yefoloko
13 LINGOMO lingomo
14 LOBOLO lobolo
[15 YAHOLIA |yaolia
16 YAMOTAYA _|yamofaya
17 YEMA |yema
18 YAMOHAMBE |yamohambe
19 YAMOLENDE yamolende
20 YAOSANDA |[yaosanda
ste
MF QG fE1/GCMNA
IN MAT 01-C22-N44798N
ne IMPOT A ls 27 ao
HINEUASA / Lis bi Core ES C4
1 2 3 4 5 6 7 8 D | A
& 4 be Le | AA AD il
11 12 13 14 15 CFT ONG AT
Lee | #7 g |#9 Mar LH)

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando

Page 26 sur 52

Annexe 05 : Compte rendu des réunions et courriers échangés dans le cadre de la
négociation de l’accord portant clause sociale

ES £. Nombre de
" Principaux : ae Présence
Date Lieu Soil Objet de la réunion > personnes
participants d’un PV présentes
ï Administrateur du RE RES ! ide
20/03/2012 | Isangi territoire Civilité, présentation de la mission Non 1
Service
| Environnement de < . —
25/03/2012 | Isangi l'Administration du Planification de la mission Non 2
territoire
Réunion publique de
26/03/2012 | Yamofaya Population sensibilisationsur le processus de Oui 62
négociation
; Réunion publique de sensibilisation 7
27/03/2012 | Yema Population sur le processus de négociation Oui 71
Réunion publique de sensibilisation :
28/03/2012 | Yamolende Population sur le processus de négociation Oui 63
à Réunion publique de sensibilisation :
29/03/2012 | Yamohambe | Population sur le processus de négociation Oui 70
Délégués des Réunion de constitution des comités :
1
13/05/2012 | MumbaLosuna villages (CLG, CLS, CLN) Oui 43
Formation aux processus de
14et Membres des négociation, aux outils de gestion £
15/05/2012 | MumbaLosuna | Comités des CLG et CLS et au cubage des où +7
bois
17/05/2012 | MumbaLosuna RE ES Choix des projets communautaires Oui 47
Yamolende et Information et sensibilisation sur le n
AOSENe Yamohambe Non processus de négociation ou >
Information et sensibilisation sur le .
18/05/2012 | Yamofaya Notables processus de négociation Oui 91
19/05/2012 | Yema Notables Information et sensibilisation sur le Oui 67

processus de négociation

Actualisation signature

Les PV indiqués sont joints.

ME EE
IN MAT, C1-C224
Ne IMPOT À 0700127 x

mo /
re JO
RE DST

#

LÉ ka) td 3 5 6 7 8 _ 10
KE] 1 13 15 CFT ONG 4T É
el y le lé lu A

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando 8° 27 Sur 52

Ainsi que :

e La lettre de la personne habilitée à négocier pour le concessionnaire forestier

DELEGATION DE SIGNATURE

Je soussigné José Pinto DA COSTA, Gérant Statutaire de

la CFT, certifie donner délégation de signature à
Monsieur Erasme KIAMFU MULETSE
Directeur du Bureau d'Etudes et Statistiques

afin de signer au nom de la Société

la Clause sociale du Cahier des charges du Contrat de Concession
Forestière avec le Groupements Mwando, pour la Garantie
d'Approvisionnement n° 0145/2003 située dans le Secteur Luete,
Territoire de Isangi, Province ORIENTALE,

Ainsi fait 4 Kinshasa. ce 07 août 2013, pour servir êt faire valoir ce
que de droit.

sr4rcr'a
17 MAT. 01-C22-N44798N
1PCT A 0700127 à
MASAILIME FE

14 15 CFT ONG

À
Se
NE El Ÿ Le
ÿ
à
a

ES
Ë

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT PERS
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando 28628 sui

+ Lettre de demande et d'approbation de la participation d'une ONG au processus de
négociation et de mise en œuvre de l'accord de clause sociale

Demande participation d’une ONG au processus de négociation et de suivi de l’accord
de clauses sociales
(Cf. article 21 ; AM 28/N° 023/CAB/MIN/ECN-T/28JEB/10 DU 07 JUIN 2010)
(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention du concessionnaire
forestier,
1 exemplaire pour l'ONG)

Nous, communauté locale de … .., représentée par :

œ N D GO 8 ww N° =

demandons que l'ONG
représentée par
et dont le siège social / bureau est situé à
participe aux réunions de négociation et soit membre effectif du comité local de suivi (CLS) de
l'accord de clauses sociales portant sur les Assiettes Annuelles de Coupe
du titre

Etablie le .2.csscss CPP

Signatures des représentants de la communauté locale :

1) 2) 3) 4)
5) 6) 7) 8)

*&.
#
=

15 CFT ONG AT

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DOUTE
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando pr

Lettre d'approbation de la participation d’une ONG au processus de négociation et de
suivi de l’accord de clauses sociales
(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention de la communauté
locale,1 exemplaire pour l'ONG)

Je::Soussigne "ME ” cars rrembearessiirnenrevensen eds deesss té , dûment habilité pour
négocier l'accord de clauses sociales du concessionnaire forestier représenté par
SPP E sde à ds NUS LES 8 Pad Fan LS PU Gap CP ANEMEER EF dd a RS Ends ons Tes SN ren ad e approuve la
participation de l'ONG
représentée par Mr

aux différentes phases de la négociation et en tant que membre effectif au comité local de
suivi de la clause sociale du titre

conformément à l’article 21 de l’Arrêté Ministériel N° 023/CAB/MIN/ECN-T/28JEB/10 DU 07
JUIN 2010).

Etablie le ..…................ 2 D IE DE pour faire valoir ce que de droit

Signature du représentant habilité du concessionnaire forestier

MER
IN MAT. 01
Ms IMPCOT À 070912

HINENASANLIME HE

1 2 3 4

KA 2:

11 12 13 14
Ler| | 7 |e-

ne
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando … ??8 30 50" 52

° Lettre de la communauté locale et réponse du concessionnaire forestierconcernant la
consignation du Fonds de développement dans les comptes du concessionnaire

forestier.

Demande de consignation du fonds de développement dans les comptes du
concessionnaire forestier
(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention du concessionnaire
forestier)
Nous, communauté locale de MA ANG... , représentée par :

Born (OR, ee WT CNP

demandons que le concessionnaire forestier
consigne dans ses livres et sous la forme d'un compte spécifique le montant du fonds de
développement y_ compris le montant de l'avance de 10% du coût total des travaux
d'infrastructures socioéconomique dénommé comme « préfinancement » selon l’article 11 de
l'accord de clause sociale.

La comptabilité de ce fonds est de la responsabilité du comité local de gestion, le
concessionnaire forestier agissant que sur ordonnancement du comité de gestion.

Etablie, le .…................. ss dorcruusrsssshggnansas

Signatures des représentants de la communauté locale :

i) 2 3) 4

5) 6) 7) 8)

HINSMASAI LE
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT page 31 sur 52
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando g

ATTESTATIONDECONSIGNATION

Conformément à la Clause Sociale du Cahier des Charges du contrat de concession forestière

'autre part,

la Province

Nous attestons que le concessionnaire forestier
PNR , en ses livres, le compte de la communauté locale
d'üne somme de:.::::4::2272 rune cenatednansse ss 55048 pe dans neue ass a dès 240 2700 (lettres et
chiffres) correspondant à 10% du montant du coût des infrastructures retenues et ce,
conformément à l'article 11 de l'arrêté 023/CAB/MIN/ECN-T/28/JEB/10.

a crédité le

Signature du concessionnaire forestier

QE ca
IN MAT 01-22-N44798N
NM IMPCT À 070912? à

MINSUASAILIME Fr
1 2 3 4 5 6 7
11 12 13 14 15 CFT ONG

Page 32 sur 52

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando

+ Liste des destinataires des lettres d'invitation à la négociation

C. FT. ;

COMPAGNIE FORESTIERE ET DE TRANSFORMATION |

MAC 56 ROMA 3 LT IMPOT PTIT À

SIÈGE SOCIAL : dar KING ZINPTE

INVITATION.

A l'attention des Mesdames c: Messieurs

Cie c'Isenqi M éAgminstratss du Territoire
Vilaga Yomolende + BOMEULA ATBHAKOLA Jeun-M. Chef Groupmt
ATUMEO SOMEULA Maurice Chef village

MOLARGA LOFATOLA Comité Négac.

BOMEULA MBEKO Comiré Négac.

LIBEA S0SOM3A Camite Négac, |
Vilsgs Yamofays :  ATELO LOSO GO Joseph Chef vilage

MOLAAGA BASUNGA Comié Négoc.

LIBANGE MONAMA Co

rs
üi
NGANA NOLL ce
Village Yamohambe .  OBANGA MELUMBE Gabrie: Chof village
MOLONDJA BOGALE Lomité Négoc,
LOSOMBOLA BOMBULA Comité Négoc.
Mesdames,
Messieurs,

Nous avons le plaisir Ge inviter à prendre aart à la réumon de Négociarion et Signature d2 la
Clause sociale du Cahier des Charges de la Garantie CFT 9015/2002, ertre la Société C F T et la
Communauté locale du Groupement Mwando, jurt mulics villages Yamofaya, Yema,
Yamohambe F7 Yamolende cnc2-nés les quare as etles antisles de coupe,

en

Cebe réumon $e Liendra & parbr du 14/15 août à Léreurss à More

versé aux personnes
va al nué aux INYTÉS QUI S8

déplacoront de leur village.
Vu ‘importance de cette rencontre, rous comptons sur la présence de lous

Nous vous prons d'agréer, Mesdames et Messieurs, l'expression de nos sentiments de franche
collaboration.

2 soût 2013

Ainsi Kat, à Hésurgart,

CNT

MA 12?

ICMA

ID. NAT. QT-22-N4 67 EN

NeIMPCT A 0700127
KINEHASA FL IME Ft

1 TZ 4 5 sf 7
A 2 #4 # ÿ ss
dE 12 | 15] CFT | ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando 28 33 Sur 52

Annexe 06 : Liste et description des infrastructures socio-économiques à financer par
la société

1. Réfection d’un centre de santé en briques cuites de 81 m? avec équipements médicaux
et produits pharmaceutiques dans le village de YAMOFAYA, avec Lou Q lb a rune vaut

pate pe parag
2. Construction d'un centre de santé en briques cuites de 81 m? avec équipements
médicaux et produits pharmaceutiquesdans le village de YAMOLENDE, ec Cos& 46 «t rucsie

pale, pause jen we pt
3. Construction d’un centre de santé en briques cuites de 81 m? avec équipements

médicaux et produits pharmaceutiquesdans le village de YEMA wc te: BR et mc rates
proue ppm te

4. Acquisition d’une décortiqueuse pour le paddy dans le village de YAMOHAMBE
5. Acquisition d'une décortiqueuse pour le paddy dans le village de YAMOFAYA

6. Acquisition d’une moto pour le fonctionnement du CLG et CLS à YAMOHAMBE

La réfection des bâtiments hospitaliers est réalisée en briques cuites jointées en ciment
et tôles type BG 28/15.
Les fondations sont en briques cuites.

Les équipements du centre de santé ainsi que les produits pharmaceutiques sont
indiqués dans les devis et proforma.

7. Cout de fonctionnement transitoire pour les deux centres de santé construits :
financement et recrutement du personnel local apte à remplir les fonctions (Cf. article 7
de l'accort constituant la clause sociale de l'arrêté 023), selon budgets présentés en
annexe 8.

Mr«

in MAT 01-022-N44798N
Me IMPCT À 0700127

HINSUASA / LIRE FE B'IVE
1 2 3 & | :6 6
Ÿ 9» |A 17
11 12 13 14 a CFT
cal | 7 1e |éf

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando

Page 34 sur 52

Annexe 7 : Carte de localisation des différentes infrastructures socio-économiques à
financer par le fond de développement

Répubtique Démocratique du Congo

LOCALISATION DES PROJETS COMMUNAUTAIRES

on ne,

SET | Garantie d'Approvisionnement 15 /03 CFT Yahuma
BTE ZHAUTE
FF —

Yalukutuambole(}

Yaokanga<

Yandzalé#é)

Yaomanga | Last
Yaomanga ll
Réseau routier M Eco en brique cute
AN istionske
NY Pronciale
AS Lace {Salle des professeurs en brique adobe
Assiette Annuelle de Coupe 1 2e Te
MR site annule de Coupe? Presse à brique
Assiette Annuel de Coupe 3 [g£) moto
RM Assote Annusie de Coupe 4

Infrastructure à réaliser
Centre de santé en brique cuite
<> Centre de santé en brique adobe

#@ Mouiin à manioc
# Décoriqueuse à n2
==» Réfection des pistes

N

À À

— 5

Ci

D | | PrietGhuss sociies 1 in 2012

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT rte
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando RU

Annexe 8 : Plans et devis des différentes réalisations prévues

1. Devis prévisionnel ( type) de construction d’un centre de santé en briques cuites

F Eiment centre de san en
(briques cuites avec toilette, Longueur 900 m Largeur 900 m Surface 8100 m°
er
Coût Salaires [ Goût fournitures extérieures
Paramètres Unité | largeur | épaisseur] Longueur] Nombre | Cube ÉE Prix
+
[Nombre de purs 60 | [Chevons m T 2 9 | 500 2500
[Coût joumaier chef maçon 9 | [Charpente m - 10 | 4700 47000
[Nombre chef maçons 1 [Ciment pour centre sac 50 kg = 3 _ 22,00 770,00
coût horaire magoos a] Forte sac 50kg 6 | - 200 | 13200
[Nombre maçons pu [Tôles de 3 m Tôle GB 28 LU 2 1600 112000
Nombre de jours 60 [Sable melangé m - 30,00 200 21000
|Coût journalier chef menuisier 8 sable fin m = 1300 60 78,00
[Nombre chef menuisier 1 brouette gravier m 600 200 1200
(Coût journaïer menuisiers 5 | [Moelon m E 2800 | 1000 280,00
[Nombre menuisiers 1 (Clous de tôle kg = 8 3,00 24,00
Calculs Cious de 150 n = Ca 300 1800
Saisie chef d'équipe maçon 540 | [Cious ce 120 mn = 6] - 300 1800
[Salaire maçons 300 [Cious de 100 kg * 6 300 18,00
[Clous de 80 kg 6 3,00 18,00
[Sous total Salaires maçons 840 [Clous de 60 kg 3 3,00 900
Saire chef déqupe menuisier | 480 | |Cious ce 40 ms CA ME: 30 900
[Sasire menuisiers 300 | |Clous de 20 mn 2 | - 300 3600
Portes en bois panneaux | Unité -__[ 10000 | 100090
Sous total Salaires menuisiers 780_| |Fenétres enbois Unité Ti - = 6600 46200
Main d'œuvre pour tolete et Briques cuis centre de
Enci 350 santé Unité 9000 * 0,10 900,00
Briques cuites toilette et :
énciné 1) Unité 3000 . 0,0 300,00
Bancsirécepion unité E 2] - [1000 20000
Tableau unité Lfr < 3500 3500
Etagère simple unité 2] - 3000 6000
[Tables simple 6 Gi 1500 30,00
[Chaises 6 15,00 90,00
Quincailere (serrures, ;
Sous total Salaires 1970 | [oonds) Lis ON 0
Sous total fournitures extérieures 6 704,00
Récapitulatif des coûts
Coût salaires
Fournitures extérieures
Total chantier
DIR REATS Re —
IN Ma C1222-N34798N PS LEUR DU
u % a S
N° IMPCOT A 0700127 OUTOIRE DS
KINEUASA / Lie st UCE ORIEZ
1 2 3 4 5 6 7 8 9 10
V4 ID 4 4 Lei nef lé]
EE 12 13 14 15 CFT | ONG AT
LR Al le |éi LH]

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT RER
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando  P28€ 36 Sur

2. Equipements prévisionnel de centre de santé

Equipements centre de santé CFT GA 015/03 gpt Mwando

DESIGNATION UNITE | QUANTITE|P.U $ US  |P.T. $US
Appareil de réanimation pour nouveau-nés [pce | $ 300 | $ -
Armoire métallique pce 1 $ 200[$ 200
Armoire vitrine métallique $ 400$ -
Aspirateur de mucosité $ 450[$ -
Bassin rectangulaire inox pce 1 $ 251$ 25
Bassin réniforme inox pce L $ 10|$ 10
Boîte à gants 2 $ 71$ 14
Boîte métallique inox 2 $ 100 | $ 200
1 $ 50] $ 50
$ 301$ 4
Escabeau pce $ 100|$ -
2] $ 80[$ 160
[Microscope + réactif 77 pe | [5 sols  - |
Lit d'accouchement pce
Lit d'examen
Lit d'hôpital 160
Marteau percuteur 20 -
Matelas d'hôpital pce
Négatoscope pce

Panne de lit
Pèse-bébé
Pèse-personne pce

Potence [pce |
Poubelle à pédale Ipe |
Stérilisateur poupinel pce 1
Etuve

Stéthoscope

Stéthoscope obstétrical
Tabouret tournant
Tensiomètre ordinaire
Trousse médicale

Pinces médicales (diverses)

D
a
®
dan LE
ww
D
re]
ts]
D
re]

4 | lun fun lan [an lan lun an lu

F5
a
®

Autres
TOTAL
1 2 3 4
$ F> [2e

Let | y le lé, Lw

neiMpor 2 070012

KINEMASA/LIMERE

—s<
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT ESP ES
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando RUES

3. Produits pharmaceutiques pour un centre de santé

Ets “LA REFERENCE”
Mson

DOIT POUR CE QUI SUIT :
Désignation ït_| Prix Total

ras Ci

2.0TA 2.00

OT. 70.07
20: 0I7/)

Les marchandises vendues ne sont ni reprises ni échangées

ue
NEC £UBCMA

D NAT 01-022-N44798N

NE IMPOT A 0700127 x

HINEUACAILIME VE
1 2 3 4 = S =
& 2 M

ET V#

mi 2 13 14 En

16 [| 7 T7 4

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT bare 38 dir s2
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando sb

4. Cout de fonctionnement transitoire (24 mois) des installations hospitalières

Cout transitoire poste de santé CFT GA
015/03 gpt Mwando

Par mois Pour 24 mois]

Linfirmier AT S 50,00 1 200,00
Linfirmier A2 S A40,00 960,00
1 travailleur TO S 20,00 480,00
Fonctionnement S 35,00 840,00

3 480,00

Crea

2-N44798N

N°IMPOT A 0700127
KINSHASA / L tiuz à à

3
27
11 12 13 14 À CFT ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 39 sur 52
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando 28 sal

5. Pro forma décortiqueuse (3.500 $/ la décortiqueuse)

Kinte STEEL
PROFORMA

Nrere
IN MAT C1-022-N434
N+IMPCT 2 0700

G*
LORE DS RS
GE D Le À

n
(9
8
(2

11 12 13 14

à
&
F
Ÿ
& |.

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando

6. Proforma moto et accessoires (1.300$/moto)

QUINCAILLERIE GOSPEL

(FACTURE

Kim, ie 4

N°.

Doit pour ce qui suit:

BU. | P Toiai

at Désignation

TOTAL GENERAL

NE .C.fC1/BCMA
19 MAT. 01-022-N44798N
N° IMPOT A 0700127

Page 40 sur 52

va
LÆ|STY A

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Paéeaisurs
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando 8

Plan type centre de santé

Plan centre de santé en briques cuites

salle d'accouchement

_salle d'observation

perte
pharmacie

Réception alle de consultation

9m

Salle de soins salle d'hospiislisation

M+IMPCT A 0700127
KINSHASA/ Line

14 15 | CFT | ONG

#
=
NE 1 Ÿ Le
K
&

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 42 sur 52
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando SRE RE Sul

Annexe 9 : Budget prévisionnel du Fonds de Développement et de fonctionnement des
CLG et CLS

Budget du Fonds de Développement de la communauté

MWANDO
Réalisations
se ss a
Construction sraménagemencaes routes | |
EE  —

. | Yemaet
(Construction de centres de deux santé (en briques cuites) |
Yaomlende

(Construction d'un centre de santé (en briques cuites)

[Acquisition d'équipements pour les centres de santé 2975,00 8 925,00
eur "EE [227500] pa

{Acquisition produits pharmaceutiques pour les centres de santé Yamofoya [= | 1 045,00 3135,00
Facilités on matière de transport des personnes et des biens C7] CT] E —

Autres |

Yemaet
(Fonctionnement transitoire des centres de santé (24 mois)

L

Acquisition de décortiqueuses à riz |

Puis dune mon pour nctomenent desert | | 1 fs
SRE SE DRSG EE
[TOTAL REALISATION

oûtde fonctionnement des Comité Local de Gestion etde Su
[Fonctionnement du CLG
{Fonctionnement du CLS

OTAL FONCTIONNEMENT _ {maximum 10% Coût des ravaux des infastuctres)

(Coût d'entretien etde maintenance
—

Montant prévisionnel pour le Fond de Développement :
Montant de l'avance (10% du montant des infrastructures)

PU ETAT CA pourle démarrage des travaux :
IN MAT. 01-022-N44798N
\#IMPCT A 0700127
KINSHASA LIME HE

Ÿ& > |Z Le

ur

[0]

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT PNG
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mwando #

Budget prévisionnel fonctionnement CLG / CLS
CFT 15/03 gpt Mwambo

NOMBRE | NOMBRE
RUBRIQUES DE DE junte TOTAL
MEMBRES | REUNION

1. Jeton de présence
CLG 10 | 10 JS 1000f$ 100000]
|
1

CLS 10 $ 10,001 $ 1000,00

F7
IE 200,00

2. visite réalisation
$ 200,00

CLG

3. Forfait papèterie (an) | LL
CIS LES 1 2 |

f.Divers À À |
EE 2-1 —

e]

$ 2860,00

pr cer MA
IN MAT 01-C22-N4479BN
N+IMPOT A 0700127 x
HINSHASA / LIMETE

8

=

GC]

o
Ni

5 CET | ONG |

ë

ES
FT

Ÿ

& LÀ

5

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 44 sur 52
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 groupement Mu

Annexe 010 : Chronogramme prévisionnel de réalisation des infrastructures

Oo»

A8 3

Expoitant forestier:
Titre: 15/03 groupement Mwando
TABLEAU DES FLUX FINANCIERS PREVISIONNELS Année 1 Annèe 2 Ï Année 3 Année 4
R 5 nlelslalrle "ENEEN
Montant prévisionnel FDL $ 7089!$ 708 $ 7081S 708915 7089]$ 7089
Préfinancement $ ]
kemboursement Préfinancement $ | $ 3556
sr ; | ; à
[Fonctionnement CLS+CLG $ 381$ 358 | 3æ|s 3581 $ 358
isponible financier 6721$ 672 $ - 1$ - |$ - [s - [$S - $ era] 6732|$ 6732|$ 284]
isponible financier Cumulé $ $ 1879%8]S$ 25530 30313] 530313) 530313] 530313] $30313| $ 30 313] $ 30 313 | $ 30 313 $ sou] s 43716|$ 50508!$ 53342]
Ant An2 An3 An4
t total Infractructures 5 PLANNING DE REALISATION DES INFRASTRUCTURES
AGE TMS AXE TR Ÿ_ ANS TRMS Ÿ Aire a ram YaN2 TR ART
juisition décortiqueuse Yamohanbe $
juisition décortiqueuse Yamofaya $ 1 1 1 1 1 1 1
juisition moto CLGICLS $
nstruction centre santé de Yamofoya $ 1 L 1 L 1 1 1
[Equipement et médicament centre santé Yamofaya $
[Construction centre de santé Yema $ 1 L 1 L 1 1 1
[Equipement et médicament centre santé Yema $
1struction centre de santé Yaomlende $ 1 L 1 1 1 1 [l
[Equipement et médicament centre santé Yaomiende $ tion
fout transitoire centre de santé yema et yaomiende $ ! 1 1 1 1 1 ÊcÉ
1 4 6 7 8
Q
/ Ÿ A? ff 4 L 4ÿ| HE We
S LE !
© Z IN Mar 0
ea 4 e 122
2 e AN
À LE 14 CFT | ONG | 47 Me IMPOT 4 0703
o) KINSUAS
eg | À O— éd le C7

2 0700127
ALIMETE
Page 45 sur 52

Annexe 11: Programme prévisionnel chiffré d'entretien et de maintenance des
infrastructures réalisées en accord avec ce cahier des charges

Le choix de la communauté a été de prendre en charge les coûts d'entretien et de
maintenance des infrastructures par le Fonds de Développement par l'affectation, chaque
année et quelle que soit la zone exploitée, de 0,9 % du total des ristournes de manière à
mutualiser les coûts récurrents se rapportant aux infrastructures déjà réalisées sur l'ensemble
de la concession.

Le programme d'entretien et de maintenance sur les 2 prochaines années des infrastructures
socio-économiques financées par le fonds de développement soit 3 centres de santé, le tout
réalisé en briques cuites Sa: plafonnage et équipements sanitaire a été établice, avec Toië/é
ÆH pute us nalence

Le programme prévisionnel d'entretien et de maintenance a établi sur la base d’un budget de
513 $ (montant estimatif).

pe
LUX 0e 198 2 Le A

ID MAT. C1-C22-N44798N

N*IMPCT A 0700127 x

HINCHASA / LIMETE

1

2
&|#
&

11

a

v
y

Page 46 sur 52

Programme d'entretien et de maintenance CFT GA 015/03 gpt Mwando
Quantité Lprix unitaire Total
M. Peinture de tous les batiments

[chaux 20 kg 3 batiment $ 1,00 | $ 60
pinceaux brosses 6 Pièce 1 $ 10,00 | $ 60
main d'œuvre [jours 3 batiment LS 5,00] $ -

(2. Plafonnage de tous les batiments

(contre plaqué 2 plaque batiment $ 9,00 $
couvre joints 0,01 m3 0 batiment $ 350,00 || $ :
main d'œuvre jour 0 batiment $ 5,001 $ -

3. Equipements salles de classe
tableaux 6 tableaux (salles [S 35,00] 35, 00 |

[table bancs | table banc alles Lu 10000fS -.

. Toiture de tous les batiments

[Toles BG 28 3 tôle batiment E $ 16,00 Ï $ 144
main d'œuvre jour batiment 6,001 $ -

5. Autres
[ciment __[ 3 | 3 batiment IE $ 2200 IE $ 198

[serrure 1 | serrure batiment 5,00

[chaise 1 | chaise batiment 10,00
(Autres | | u u
[paumelle porte/fenêtre 1 Î paumelle Î 3 batiment $ 200|$ 6

TOTAL entretien et maintenance :

NFGE£E
17 MAT G1022-N44798N

1PO 27: S ES.
ATOME NS ÿ
1 2 3 4 5 6 i 8 9 1
KE fa we |Z |, gt | y | AT | me pl
ai 12 13 14 15 CFT ONG AT
Le | 7 [07 lé la

Page 47 sur 52

Annexe 12 : Modalités d'exercice des droits coutumiers de la communauté locale

Conformément à l'article 44 du code forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté locale des droits d'usage forestiers lui reconnus par la
loi notamment :

+ le prélèvement du bois de chauffe et sticks pour la construction.
+ la récolte des fruits sauvages, chenilles et champignons

e la récolte des plantes médicinales

+ la pratique de la pêche coutumière.

La présente annexe définit les règles selon lesquelles s'exercera ce droit.
1) Prélèvement du bois de chauffe et sticks pour la construction.

CFT s'engage à garantir l'exercice de ce droit. La communauté locale a le droit de prélever
tout bois mort sur toute l'étendue de la concession. Elle a également le droit de récupérer en
forêt, les déchets de grumes ainsi que le reste de branches des arbres exploités par CFT, à
l'exception des souches elles-mêmes.
De même, la communauté locale a le droit de couper pour besoin de construction, tout stick,
sur toute l'étendue de la concession. Néanmoins, pour des raisons évidentes de sécurité, la
communauté évitera d'exercer ces droits dans les blocs où l'exploitation est en cours.
Afin d'assurer aux communautés locales une réserve foncière pour leurs futures activités
agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone affectée au
développement rural. Cette zone comprendra les défrichements actuels ainsi qu'une partie
des forêts de terre ferme. Dans ces zones, outre les activités agricoles, les communautés
locales pourront aussi effectuer les prélèvements destinés au bois de chauffe, à la fabrication
de charbon de bois (makala) ou à la construction.
La production de bois d'œuvre pourra y être pratiquée, en particulier dans les zones en cours
de défrichement, en concertation avec les populations et avec l'accord préalable de
l'administration forestière.
Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le plan
d'aménagement, en cours d'élaboration prévoira, 3 séries dans lesquelles, hormis le bois mort,
tout prélèvement est interdit :

+ __ La série de conservation qui garantit la protection de zones à haute valeurécelegique ;

*+ La série de protection des zones sensibles : corridors de protection ppÉÉFOUR u

(protection des berges), fortes pentes, sols sensibles à l'érosion
e La série de production ligneuse correspondant aux zones destifées/ à la produton)
forestière industrielle

IBCMA

MAT. G1-022-N44798N

n° IMPOT_A 070042? à
ES ECEVTEPT FPE

E

Page 48 sur 52

2) Récolte des produits forestiers : fruits, chenilles, champignons et plantes
médicinales

Afin de garantir le plein exercice de ce droit par la Communauté locale, CFT s'engage à mettre
en place une équipe socio-économique qui aura pour mission d'établir, avec la Communauté
locale, la liste des produits forestiers autres que le bois d'œuvre. Il s'agira en particulier de
produits forestiers :

+ à usage alimentaire (fruits, chenilles. champignons, etc.)
+ à usage médicinal (feuilles, écorces, racines, etc.)
+ à usage artisanal ou service (feuilles, lianes, tiges, etc.)

Après identification de ces produits, l'équipe socio-économique définira, avec la Communauté
locale des règles acceptables (périodes, distances de récolte etc.) permettant à la
Communauté locale d'exercer pleinement ces droits, sans toutefois gêner CFT dans ces
activités d'exploitation.

Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera d'exercer ces
droits dans les blocs où l'exploitation est en cours.

3) Pratique de la chasse et de la pêche coutumières

Conformément au Code Forestier, CFT s'engage à garantir à la Communauté locale l'exercice
du droit de pêche et de la chasse coutumière, sur toute l'étendue de sa concession.
Cependant l'exercice de ce droit devra se faire dans les conditions définies par, l'arrêté n°014
du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002portant réglementation de
la chasse d'une part et, d'autre part, dans le respect des conventions internationales ratifiées
par la ROC sur la protection des espèces menacées, en particulier la CITES.

Sera ainsi affichées dans différents lieux publics, en particulier au bureau du Comité de
Gestion la liste des espèces animales qui ne peuvent être chassées.

En tout état de cause, CFT interdit à ses agents et à ses véhicules le transport d'arme de
chasse et de viande de brousse.

La Communauté locale s'engage à signaler toute personne qui s'adonne à la chasse ou pêche
illégale dans la concession.

nr c BCHA
19 MAT. 01-022-N447 9SBN
N+IMPCT A 0700127 x
HINSHASAILIMETE

ONG

4

À

13b

3
>
13 14 15
VA

Page 49 sur 52

Annexe 13 : Conditions d'accès négociées aux ressources financières par le CLG

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier CFT, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l'entreprise et que le comité local
de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale, à la suite de versement des
recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire CFT, s'engage à mettre à la disposition du comité
local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées dans le
budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être organisées
par les parties prenantes (comité local de gestion et entreprise/concessionnaire) pour des
clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont accompagnées
des procès-verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons
de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l'entreprise/concessionnaire CFT, soit par le CLG, et dans
tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être
appliquée, elles doivent être signées par le président, le trésorier du comité de gestion et le
délégué de l'entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison
sont signés et déclinés en deux étapes de réception d’abord entre l'Entreprise et le Comité
Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et
les membres de l’équipe locale de construction. É DS S
Des visites régulières, au moins à chaque phase clé du chantier, soft es-par-des
membres du CLG pour s'assurer de la qualité de la construction et du. réspèct -du
chronogramme de réalisation. U

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas

au niveau du CLS et enfin par la juridiction la plus appropriée. N &
ï 2 3 3 7 |
# 7
SH1® AA |#fe-
11 12 13 14 ONG AT

Page 50 sur 52

Annexe 14 : Calcul prévisionnel des contributions au fonds de développement

Comme indiqué lors des négociations, il est approuvé par tous que le cubage des grumes est

réalisé sous aubier et que les volumes indiqués dans le tableau de calcul du fonds de
développement sont également sous aubier.

GMA
ID MAT. 01.-022-N44798N
N°IMPCT A 0700127

EU DE 4
OTorRE >
NCE GORE

EX

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE : Page 51 sur 52
titre CFT 15/03 : AAC 4 & partiellement AAC1 re

RESSOURCES PREVISIONNELLES DU FOND DE DEVELOPPEMENT DES 4 PREMIERES AAC DE GA CFT 15/03

DISTRICT : TSHOPO
TERRITOIRE : YAHUMA et ISANGI

TOTAUX
. | Valeur à ee =. ù F £
Classe | Nom commercial 3 | Production | Valorisation | Production | Valoristion | Production Production
aum | Annuelle en$ Annuelle en$ Annuelle Totale

JACAJOU
BOSSE CLAIR
BUBINGA / EBANA

641
[1706 | 6824 |
[826 | [3284 | 131% |

1 690 5 069 1669 6716 20 147

10 664 42 043 10 821 42 665 10 691 42152 10 830 42701 43 006 169 560

* Ristourne de l’AAC 4 et du 1/3 de l'ACC 1 pour le groupement MWANDO soit un montant de56 715 $
istourne de l'AAC 2, de l'AAC 3 et de2/3 de l'ACC 1 pour les groupements YEMBU et BOLESA soit un montant de 112 845 $

FPE 1 2 3 4 5. | :6 7 | 8 9
1F G £E1BOMA >
ic À AT. 01-022-N44798N Ÿ #1 F2 DZ. 1" _— =
me IMFOT A 0700127 > L —
! Se m1 12 13 14 15__| CFT | ONG AT
(R|# #1 4
R sd @- DX 2

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

: À Page 52 sur 52
DE CONCESSION FORESTIERE : titre CFT 15/03 : AAC 4 & partiellement AAC1 Groupement Mwando

Annexe 15: Facilités en matière de transport des personnes et des biens par le
concessionnaire forestier

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire forestier
s'engage à faciliter l'embarquement à bord de ses moyens de transport d'un nombre limité des
personnes rattachées aux villages du Groupement MWANDO dont les forêts sont concernées
partiellement par l'AAC1 et intégralement par l'AAC du premier bloc quadriennal.

Ce transport est accordé à titre gratuit. || sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions ni
d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre pratique liées
au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce transport à
15 personnes par ponton, selon les dispositions suivantes :

Ces personnes sont préalablement enregistrées par une personne désignée par le comité
local de gestion. Cette désignation fera l'objet d’un échange de courrier entre le comité local
de gestion et l’entreprise. La personne désignée remet à chaque personne enregistrée une
note attestant qu'elle a été autorisée de voyager à bord des moyens de transport du
concessionnaire forestier.

Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît que la
Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du voyage, y compris
lors de l'embarquement et le débarquement.

Chaque passager peut transporter avec soi une charge ne dépassant pas le poids de cinq
sacs de manioc soit 250 kg. Une fois à bord, le passager est le seul responsable de la
surveillance de ses biens, ce qui vaut dire que le concessionnaire forestier ne peut pas être
tenue responsable en cas de perte ou disparition.

La facilité de transport ne peut pas être confondue à la prise en charge par la société. De ce
fait, toute personne à qui cette facilité a été accordée, libère le bateau dès l'arrivée à
destination pour un endroit de sa convenance.

La facilité d transport est accordée entre l'embarcadère du chantier de coupe des AAC et le
siège de FORABOLA à LILEKO. La facilité est également accordée entre le siège de
FORABOLA de LILEKO à KINSHASA.

L'ordre de priorité est basé sur l'enregistrement des demandes.

1 I 2 8 4 5 6 KÈ

Re Le LL |

11 12 13 14 15 CFT ONG
LAè | fr e |# lu

REPUBLIQUE DEMOCRATIQUE DU CONGO

PROVINCE ORIENTALE
DISTRICT DE LA TSHOPO
Territoire d’Isangi

PROCES-VERBAL D’INSTALLATION DU COMITE LOCAL DE
GESTION DE CAHIER DES CHARGES DE LA C.F.T AVEC LES
COMMUNAUTES LOCALES DU GROUPEMENT MWANDO EN

SECTEUR DE LUETE DANS LE TERRITOIRE D'ISANGI

L'an deux mille treize, le seizième jour du mois d'août, nous,
MAKANDA MWAMBA LUBUSU, Administrateur de Territoire d’Isangi, conformément
à l'Arrêté ministériel n°023/CAB/MIN/ECN-T/28/JEB/10 du 07 juillet 2010 fixant le
modèle d'accord constituant la clause sociale du cahier des charges du contrat de
concession forestière en son article 13, et à la suite de la signature ce 16 août de la
Clause Sociale du Cahier des Charges entre la CFT et les Communautés du
groupement Mwando du Secteur Luete pour le compte de la G A 015/03, procédons
ce jour, à l'installation officielle du Comité Local de Gestion desdites Communautés.

Le Comité local de gestion est constitué comme suit :

N° NOM ET POST-NOM FONCTION

01 | LOSOMBOLA BOMBULA Claude Président v1/

02 | BOFANDO KAYOMBA Victor Secrétaire fes
03 | BOGALE MALOMBE Elysée Trésorière

04 | BOMBULA MASUSIAENGE Jean-Baptiste Membre Poker. R

05 | BOSELO MWESI Maurice Membre ARShELC.
06 | BOSINGO BOFOLO DEVA Membre

07 | LOTIGO GESENDE Dieudonné Membre BAT EEN
08 | LIMELA LONGONDJO Fénelon Membre Me,

09 | MAKABA MBWABU Camille Représentant CFT Le

En foi de quoi nous avons dressé le présent procès-verbal aux jour,
mois et an que dessus pour faire valoir ce que de droit.

Fait à Mosite, le 46.1..08..12043..

REPUBLIQUE DEMOCRATIQUE DU CONGO
PROVINCE ORIENTALE
DISTRICT DE LA TSHOPO
Territoire d’Isangi

PROCES-VERBAL D’INSTALLATION DU COMITE LOCAL DE SUIVI
DE CAHIER DES CHARGES DE LA C.F.T AVEC LES
COMMUNAUTES LOCALES DU GROUPEMENT MWANDO EN
SECTEUR DE LUETE DANS LE TERRITOIRE D’ISANGI

L'an deux mille treize, le seizième jour du mois d'août, nous,
MAKANDA MWAMBA LUBUSU, Administrateur de Territoire d’Isangi, conformément
à l'Arrêté ministériel n°023/CAB/MIN/ECN-T/28/JEB/10 du 07 juillet 2010 fixant le
modèle d'accord constituant la clause sociale du cahier des charges du contrat de
concession forestière en son article 13, et à la suite de la signature ce 16 août de la
Clause Sociale du Cahier des Charges entre la CFT et les Communautés du
groupement Mwando du Secteur Luete pour le compte de la G À 015/03, procédons
ce jour, à l'installation officielle du Comité Local de suivi desdites Communautés.

Le Comité local de suivi est constitué comme suit :

N° NOM ET POST-NOM FONCTION

01 | LIMELA LOULA Siméon Secrétaire_ —/Brcônct)
02 | BOAMBA BOFANDO Membre =
03 | MOLONDJA BOGALE Albert Membre

04 | NGOLO LOULA Maurice Membre / L1/)

05 | BOTSHOKO LIMBEYA Membre 7727

06 | LIAMBI BOSONGO Membre ue

07 | MOSANZA BOLANDA Membre NZ

08 | BWASA BOLENGA Membre

09 | INANGO BOENYA Membre «F |
10 | KISUMBA LUMANDE Pierre Roprésonent PET

En foi de quoi nous avons dressé le présent procès-verbal aux jour,
mois et an que dessus pour faire valoir ce que de droit.

Fait à Mosite, le ,/£.1.. © À.120 42.

Prous VERBAL DE NFGocaTioN DE SGuATRE Di

CHHEL DE CHARGE ENTRE LA COMMUWAUTE LSQUE

Wv _ROUPEUERT MuwAdo FT LA CFT EAN
ÉRAITOIRE ‘V'iCANG)/ 0A57/03

LA, di mille à at le Cpindieme Nr. ii
h m Mois € Ÿ Peît WT nue ee runim de nébctiahn
A nee CUT a k, Rs onbe x
es brale du Een ar Met Cru
d'iSarp sé œ le fes cApemef Le,
rekdls L \? < lei membre ch Gro)

A ue CET ji Se 04 En ven
e pren ce & PA ons A d Lire FX

lag de de & es de ifahen GS qe /
Mon Le +: de She TE ac

ie que ske Ne

ce Tee er

Gr cie . Ränien, la fauhhxleur 0 qui a Eu ve le
6 le “ Li & rappe le Le poudus d le lac Ru,
qi Horrent a Pl d Harenle Labo (ones lo
bsah pi” Re da Gr dés, Hrme he, che x ds proyh- ;
Le Se dx Éneddte momré mA dervke 1 3
z1senbels che | & Clause, CN di rpph | le un ”
du FDL: fr | k fie, le Aubh tu Cf ren y
Lis dfah pop a} pr le bdd Gnbocgl
a le rune Lé shock nd ro

lumbe Late ler 6 krfoié.

Les dewx pyhe Gnena Qr k kde +l
que mhale ment Gmmun: que 2) les pe En mrrukur

mt À
LOIR, A ropsse 161 5 E à
E< \ | L MATPARPIRE LAS JE LU DT
el Het Au dE nor qve Le, Lux parhe
R nt Gmvtnus nv la chuse Le cu fau
dt Kansper |
2 aT) Une GR ben a 2 Ukalue av Cure clé
le runen de Qu . TD de de la dal de
debut de Pexg a = Je # ché dv pet
d'evruxdien a
À- che qu, Le copy cv Gnaien nure &
cprn du de la rnnier Fovarke, € exp hr hrehien œurreif
bu! n 3044 + L pe d'érvañtn al krlre”
2h der nor dl D 'Snve . =
Ch PRES er dérulee dar Ùn 2 se =.
LA de CULR nous ehbhsens À Agrmi Ce P
F k dus menhon nés.
et Hat à Mok le A6 Josla

4 nl 7e # + }
| ARE PT RaNILEA GE VARIE
\ Arai ss TAG dr. TETE,

hiocA4nGr L'EST
LE Gran nn

j
di :

ui pe “a

ARUR LE CAN

am eUG À Ch
EDUM Che mi EE
É

Noñsié MEID Loi

A MONRAREFE

: — bour ka
A Duo por Éf

TBE re Gone De
TRES ELA IX

| LITE CLG Fr He — BR LET
Pneus Late Ven h 3 : 7
